United States Court of Appeals
             for the Fifth Circuit                                 United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 2, 2022
                               No. 18-50635                          Lyle W. Cayce
                                                                          Clerk

United States of America,

                                                        Plaintiff—Appellant,

                                   versus

Samuel Tanel Crittenden,

                                                        Defendant—Appellee.


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 3:17-CR-2039-2


    (Opinion August 20, 2020, 5 Cir., 2020, 971 F.3d 499, withdrawn)
         (Opinion February 8, 2022, 5 Cir., 2022, 25 F.4th 347)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
      A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
                                 No. 18-50635




       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated February 8, 2022,
is VACATED.




                                      2